  Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 1 of 55 PageID #: 19038
                                                                                   1296



01:23:50    1                  IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
            2                           MARSHALL DIVISION

            3
                GREE, INC.,                      )(     CIVIL ACTION NOS.
            4                                    )(     2:19-CV-70-JRG-RSP
                    PLAINTIFFS,                  )(     2:19-CV-71-JRG-RSP
            5                                    )(
                    VS.                          )(
            6                                    )(     MARSHALL, TEXAS
                SUPERCELL OY,                    )(     SEPTEMBER 16, 2020
            7                                    )(     1:51 P.M.
                    DEFENDANTS.                  )(
            8

            9                       TRANSCRIPT OF JURY TRIAL

           10                     VOLUME 10 - AFTERNOON SESSION

           11             BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

           12                   UNITED STATES CHIEF DISTRICT JUDGE

           13

           14   APPEARANCES:

           15

           16   FOR THE PLAINTIFFS:

           17

           18   MR STEVEN D. MOORE
                KILPATRICK TOWNSEND & STOCKTON LLP
           19   Two Embarcadero Center, Suite 1900
                San Francisco, CA 94111
           20

           21   MS. TAYLOR HIGGINS LUDLAM
                KILPATRICK TOWNSEND & STOCKTON LLP
           22   4208 Six Forks Road
                Raleigh, NC 27609
           23

           24

           25
Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 2 of 55 PageID #: 19039
                                                                                 1297



        1   FOR THE PLAINTIFF:

        2

        3   MR. ALTON L. ABSHER III
            KILPATRICK TOWNSEND & STOCKTON LLP
        4   1001 West Fourth Street
            Winston-Salem, NC 27101
        5

        6   MR. MICHAEL T. MORLOCK
            KILPATRICK TOWNSEND & STOCKTON LLP
        7   1100 Peachtree Street, NE
            Suite 2800
        8   Atlanta, GA 30309

        9
            MS. TAYLOR J. PFINGST
       10   KILPATRICK TOWNSEND & STOCKTON LLP
            Two Embarcadero Center, Suite 1900
       11   San Francisco, CA 94111

       12
            MS. MELISSA R. SMITH
       13   GILLAM & SMITH, LLP
            303 South Washington Avenue
       14   Marshall, TX 75670

       15

       16   FOR THE DEFENDANT:

       17

       18   MR. MICHAEL J. SACKSTEDER
            MR. BRYAN A. KOHM
       19   MR. CHRISTOPHER L. LARSON
            MS. SHANNON E. TURNER
       20   FENWICK & WEST LLP
            555 California Street, 12th Floor
       21   San Francisco, CA 94104

       22
            MR. GEOFFREY R. MILLER
       23   FENWICK & WEST LLP
            902 Broadway, Suite 14
       24   New York, NY 10010

       25
Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 3 of 55 PageID #: 19040
                                                                                 1298



        1   FOR THE DEFENDANT:

        2
            MS. JESSICA M. KAEMPF
        3   MR. JONATHAN T. MCMICHAEL
            FENWICK & WEST LLP
        4   1191 Second Ave., 10th Floor
            Seattle, WA 98101
        5

        6   MR. DERON DACUS
            THE DACUS FIRM, P.C.
        7   821 ESE Loop 323, Suite 430
            Tyler, TX 75701
        8

        9

       10

       11

       12   COURT REPORTER:       Ms. Shelly Holmes, CSR, TCRR
                                  Official Court Reporter
       13                         United States District Court
                                  Eastern District of Texas
       14                         Marshall Division
                                  100 E. Houston
       15                         Marshall, Texas 75670
                                  (903) 923-7464
       16

       17
            (Proceedings recorded by mechanical stenography, transcript
       18   produced on a CAT system.)

       19

       20

       21

       22

       23

       24

       25
  Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 4 of 55 PageID #: 19041
                                                                                   1299



            1                        P R O C E E D I N G S

01:23:51    2           (Jury out.)

01:23:51    3           COURT SECURITY OFFICER:        All rise.

01:23:52    4           THE COURT:     Be seated, please.

01:51:29    5           All right.     Counsel, the Court is now prepared to

01:51:46    6   hear from both Plaintiff and Defendant with regard to any

01:51:51    7   matters either party cares to seek relief on under Federal

01:51:58    8   Rule of Civil Procedure Rule 50(a).

01:51:59    9           I will remind you that the rule is very clear when

01:52:06   10   it says if a party's been fully heard on an issue during a

01:52:13   11   jury trial and the Court finds that a reasonable jury would

01:52:16   12   not have a legally-sufficient evidentiary basis to find for

01:52:19   13   the party on that issue, the Court may resolve the issue

01:52:23   14   against the party.

01:52:23   15           So with that context, let me identify -- and let

01:52:33   16   me say I know I told everybody before we broke for lunch

01:52:36   17   that I would be back at 1:30, and it's almost 2:00 o'clock,

01:52:41   18   but in the interim, I had the privilege of reading a

01:52:45   19   34-page brief written by the Defendants.         So I took

01:52:49   20   additional time to do that and to consider that.

01:52:51   21           But let me ask at this time, for identification

01:52:56   22   purposes, what matters does Plaintiff seek to obtain relief

01:53:02   23   under Rule 50(a)?

01:53:04   24           MR. MORLOCK:     May I approach?

01:53:06   25           THE COURT:     If you'd just go to the podium, and I
  Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 5 of 55 PageID #: 19042
                                                                                   1300



01:53:09    1   don't want to hear argument.      I just want to identify the

01:53:13    2   legal issues upon which you seek relief under the rule.

01:53:16    3   Then I'll do the same from Defendant.

01:53:18    4           And in all likelihood, there will be relief

01:53:18    5   requested by both sides that are in direct opposition to

01:53:21    6   each other.   And in those areas, I typically will hear

01:53:23    7   competing argument at the same time.

01:53:25    8           So if you will identify yourself for the record,

01:53:28    9   counsel, and then let me know what topics or subjects the

01:53:32   10   Plaintiff seeks relief on under Rule 50(a).

01:53:36   11           MR. MORLOCK:     Thank you, Your Honor.        Michael

01:53:37   12   Morlock for Plaintiff, GREE.

01:53:37   13           We seek relief for a finding of infringement of

01:53:43   14   the asserted patents, the '594, '137, '481, '655, and '873.

01:53:49   15           THE COURT:     All five asserted patents?

01:53:53   16           MR. MORLOCK:     Yes, Your Honor.

01:53:54   17           THE COURT:     Okay.

01:53:54   18           MR. MORLOCK:     And also a finding that the four

01:53:56   19   asserted patents that have not already been found valid on

01:53:59   20   summary judgment are valid.

01:54:02   21           THE COURT:     Anything else?

01:54:10   22           MR. MORLOCK:     No, Your Honor.

01:54:11   23           THE COURT:     All right.    Let me hear from Defendant

01:54:13   24   as to what matters Defendant seeks relief under Rule 50(a).

01:54:21   25           Why don't you go to the podium, as well,
  Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 6 of 55 PageID #: 19043
                                                                                   1301



01:54:23    1   Mr. Dacus?

01:54:24    2              MR. DACUS:    I'll be happy to, Your Honor.

01:54:30    3              We have a critical question, Your Honor, to

01:54:30    4   clarify.     We filed a Rule 50(a) motion, as the Court noted.

01:54:34    5   My understanding is the Court has had some time to consider

01:54:38    6   that motion.     That motion lays out our bases for Rule

01:54:42    7   50(a).     I just wanted to make sure on the record that the

01:54:45    8   Court considers that timely filed because that is --

01:54:48    9              THE COURT:    The Court considers it timely filed,

01:54:51   10   and as I said, I took an extra 30 minutes beyond what I had

01:54:56   11   intended so that I could at least go through it initially

01:54:58   12   and see the main points that you made.

01:55:01   13              MR. DACUS:    I understand.

01:55:02   14              THE COURT:    But I'd still like you to identify for

01:55:02   15   the record the topical areas where you're seeking relief

01:55:05   16   under the rule.

01:55:05   17              MR. DACUS:    I'll do that, and I'll let

01:55:08   18   Mr. McMichael address that, Your Honor.

01:55:09   19              THE COURT:    All right.

01:55:17   20              MR. DACUS:    Thank you.

01:55:17   21              MR. MCMICHAEL:    Your Honor, in terms of the kind

01:55:20   22   of high-level topical issues, Supercell is seeking judgment

01:55:23   23   as a matter of law on the issues of non-infringement as to

01:55:27   24   the asserted patents, invalidity as to four of the five

01:55:30   25   asserted patents.       So these are the '655 patent, the '873
  Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 7 of 55 PageID #: 19044
                                                                                   1302



01:55:34    1   patent, the '137 patent, and the '481 patent.

01:55:40    2           And Supercell is also seeking judgment as a matter

01:55:42    3   of law on limited damages.

01:55:49    4           THE COURT:     Anything further?

01:55:51    5           MR. MCMICHAEL:      Your Honor, I neglected to

01:55:55    6   mention, I -- I was considering no willful infringement to

01:55:58    7   be kind of a subsection of the topical areas of

01:56:01    8   infringement, just to be clear.

01:56:03    9           THE COURT:     All right.

01:56:03   10           MR. MCMICHAEL:      Thank you, Your Honor.

01:56:08   11           THE COURT:     Well, let's start with the

01:56:10   12   diametrically opposed motions under Rule 50(a) by the

01:56:14   13   parties as to whether or not regarding the five

01:56:18   14   patents-in-suit there has been as a matter of law

01:56:20   15   infringement or as a matter of law non-infringement.

01:56:22   16           Let me hear first from the Plaintiff on that

01:56:25   17   issue, and then I'll hear responsively from the Defendant.

01:56:48   18           All right.     Counsel, if you'll identify yourself

01:56:51   19   for the record and then proceed.

01:56:52   20           MR. RINEHART:     Yes, Your Honor.       Andrew Rinehart

01:56:55   21   on behalf of the Plaintiff, GREE.

01:56:57   22           GREE moves for a finding of judgment as a -- as a

01:57:05   23   matter of law of infringement of the five asserted patents

01:57:07   24   in this case.   There are five asserted patents.

01:57:11   25           The first ground is that GREE moves for judgment
  Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 8 of 55 PageID #: 19045
                                                                                   1303



01:57:15    1   as a matter of law as to direct infringement of Claim 2 of

01:57:18    2   U.S. Patent No. 9,597,594 by Supercell through its accused

01:57:24    3   video game service Clash of Clans.

01:57:26    4              GREE moves for judgment as a matter of law as to

01:57:30    5   infringement of Claims 1, 2, and 15 of U.S. Patent No.

01:57:39    6   9,604 --

01:57:40    7              THE COURT:   Let me stop you, counsel.       Are you

01:57:42    8   going to recite each asserted patent and each patent number

01:57:45    9   by its full number?     I know what the patents-in-suit are,

01:57:48   10   and I know what the asserted claims are.

01:57:48   11              MR. RINEHART:   Very well.

01:57:51   12              THE COURT:   I assume you're telling me that GREE

01:57:53   13   seeks matter -- seeks judgment as a matter of law that all

01:57:55   14   of the asserted claims of the five patents-in-suit have

01:57:57   15   been infringed?

01:57:58   16              MR. RINEHART:   That is correct, Your Honor.

01:57:59   17              THE COURT:   Let me hear brief and targeted

01:58:01   18   argument on why you've asserted that.

01:58:03   19              MR. RINEHART:   Yes, Your Honor.

01:58:04   20              GREE has presented testimony from its technical

01:58:07   21   expert, Dr. Robert Akl, as well as testimony in the form of

01:58:11   22   documents, Supercell's source code, and witness testimony

01:58:13   23   from Supercell's own witnesses, that proves by a

01:58:17   24   preponderance of the evidence that the accused video game

01:58:20   25   services Clash of Clans, Clash Royale, and Brawl Stars each
  Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 9 of 55 PageID #: 19046
                                                                                   1304



01:58:26    1   meet all of the elements of the asserted claims of the five

01:58:31    2   asserted patents.

01:58:31    3           Dr. Akl analyzed Supercell's source code, the

01:58:37    4   accused video game services, and created demonstrative

01:58:40    5   exhibits to depict the functionality of those games that

01:58:44    6   infringes the asserted claims.

01:58:47    7           Supercell has also admitted that it owns and

01:58:49    8   operates servers in its name in the United States upon

01:58:52    9   which the source code for those games runs and executes.

01:58:55   10           Consequently, Your Honor, the Plaintiff has proven

01:59:08   11   by a preponderance of the evidence that the asserted claims

01:59:09   12   of the asserted patents are directly infringed by

01:59:12   13   Supercell -- by Supercell through the accused video game

01:59:15   14   services.   And GREE, therefore, seeks judgment as a matter

01:59:18   15   of law of infringement.

01:59:24   16           THE COURT:     All right.

01:59:25   17           MR. RINEHART:     Thank you, Your Honor.

01:59:26   18           THE COURT:     Let me hear a responsive argument from

01:59:31   19   the Defendant.   And if you wish, counsel, you can include

01:59:33   20   your willfulness arguments as a part of the argument

01:59:37   21   regarding non-infringement.

01:59:39   22           MR. MCMICHAEL:      Thank you, Your Honor.

01:59:46   23           Just to -- just to start with, I think we heard

01:59:50   24   the standard, preponderance of the evidence.          And -- and in

01:59:53   25   terms of the judgment as a matter of law standard that
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 10 of 55 PageID #:
                                       19047                                        1305



01:59:54    1   Plaintiff is seeking, I believe that's just not the correct

01:59:57    2   standard for the motion.

01:59:59    3           And so I know Your Honor hasn't had a whole lot of

02:00:03    4   time to review the brief, but in our briefing, I think we

02:00:07    5   -- we talk about how Dr. Akl presented evidence as to

02:00:10    6   Claim 1 as the starting point, which is the independent

02:00:13    7   claim that's not asserted.       And he said that the Clash of

02:00:17    8   Clans layout editor meets this limitation when the user

02:00:19    9   uses the set as active button.

02:00:22   10           But as we've shown through the testimony of our

02:00:24   11   own technical expert, the -- no substantial evidence showed

02:00:27   12   that Clash of Clans actually moves the game contents from

02:00:32   13   first positions to second positions, as was cited in the

02:00:37   14   claim language.

02:00:37   15           And what actually happens is that in Clash of

02:00:40   16   Clans, the -- the layout is cleared completely and all of

02:00:43   17   the positions of the buildings are reset and then

02:00:45   18   everything is reinitialized.

02:00:47   19           So we don't believe that that limitation is

02:00:50   20   satisfied.

02:00:50   21           THE COURT:     I'm aware of that particular argument

02:00:53   22   and the competing views on what the plain and ordinary

02:00:56   23   meaning of moving is.

02:00:58   24           MR. MCMICHAEL:      Thank you, Your Honor.

02:01:04   25           As to Claim 2, we also believe that the claim
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 11 of 55 PageID #:
                                       19048                                        1306



02:01:08    1   limitation when the template related to the different

02:01:11    2   player is applied, the computer moves the game contents, I

02:01:14    3   think this falls under kind of a similar -- under a similar

02:01:19    4   argument.

02:01:19    5           And we believe that this -- the evidence that GREE

02:01:20    6   presented does not support that that claim limitation is

02:01:23    7   met because a user can't actually directly apply the --

02:01:27    8   another user's layout.

02:01:29    9           And there are intervening steps that happen.              And

02:01:32   10   in those intervening steps, that template that the

02:01:34   11   Plaintiff is pointing to becomes no longer related to

02:01:39   12   the -- to the other user.

02:01:41   13           And there are also intervening steps where --

02:01:44   14   it's -- it's not as though the template just gets applied.

02:01:48   15   There are additional steps and additional, for lack of a

02:01:52   16   better word, barriers that -- that the user needs to do

02:01:55   17   between those steps happening.

02:02:03   18           THE COURT:     What else?

02:02:04   19           MR. MCMICHAEL:      Your Honor, we also believe that

02:02:06   20   because this is a method claim, I believe Dr. Akl offered

02:02:10   21   some testimony that direct infringement of this method

02:02:11   22   claim is happening when users are using this on their

02:02:15   23   mobile devices.

02:02:16   24           We heard testimony about this today that what was

02:02:19   25   actually shown by Dr. Akl was not performance of this
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 12 of 55 PageID #:
                                       19049                                        1307



02:02:22    1   method by taking a template from another user.           It was

02:02:26    2   actually taking it -- trying to copy and apply a template

02:02:29    3   from himself.

02:02:31    4           So just generally with respect to the fact that

02:02:33    5   this is a method claim, we believe there hasn't been

02:02:37    6   sufficient -- sufficient evidence of that, in particular,

02:02:41    7   from Dr. Akl.

02:02:41    8           And then, finally, Your Honor, as to -- to the

02:02:48    9   extent there's a -- an issue of divided infringement here,

02:02:51   10   we believe that Plaintiff has not presented substantial

02:02:55   11   evidence to support a finding that Supercell is controlling

02:02:57   12   or directing each of the method steps to be performed, or

02:03:07   13   that all of these things can be attributable to Supercell.

02:03:10   14   It was not controlling the users of its games.

02:03:14   15           THE COURT:     Well, I don't think, counsel,

02:03:16   16   substantial evidence is the test under Rule 50(a).            I think

02:03:20   17   it's clear that the Court has to find that a reasonable

02:03:23   18   jury would not have a legally-sufficient evidentiary basis

02:03:26   19   to find, or to find otherwise, which is probably a higher

02:03:31   20   standard than what you just recited.

02:03:34   21           MR. MCMICHAEL:      Your Honor, that's correct.

02:03:35   22           THE COURT:     What else on your non-infringement

02:03:37   23   argument?

02:03:38   24           MR. MCMICHAEL:      Well, to the extent we get into

02:03:41   25   the willful infringement issue, Your Honor, I think from
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 13 of 55 PageID #:
                                       19050                                        1308



02:03:44    1   our perspective, the evidence that Plaintiff has presented

02:03:47    2   in this case about willful infringement does not --

02:03:50    3   certainly, does not rise to the level of willful

02:03:52    4   infringement.   Really, what -- what's been pointed to in

02:03:55    5   this case is the -- I guess very circumstantial assertions

02:03:59    6   that Supercell knew certain things and didn't take action.

02:04:02    7             And, really, what that boils down to is this

02:04:05    8   position that because Supercell did not immediately change

02:04:09    9   its game, that constitutes willful infringement.

02:04:11   10             But I think the evidence that Supercell has

02:04:14   11   presented from its fact witnesses and from its expert

02:04:18   12   witness on this issue shows that this -- the conduct here,

02:04:22   13   to the extent there is infringement, just does not rise to

02:04:25   14   the level of willful infringement.

02:04:27   15             THE COURT:   All right.     Anything else you'd like

02:04:31   16   to add?

02:04:32   17             MR. MCMICHAEL:    Your Honor, I believe that's --

02:04:40   18   that covers it for the '594 patent.

02:04:42   19             THE COURT:   All right.     Mr. Rinehart, would you

02:04:46   20   like to address the willfulness issue, briefly?

02:04:49   21             MR. RINEHART:    Yes, Your Honor.

02:04:51   22             THE COURT:   I will certainly allow you to do that,

02:04:53   23   and then we'll move on to the validity/invalidity dispute.

02:05:01   24             MR. RINEHART:    Your Honor, with respect to

02:05:05   25   willfulness, we have seen evidence that Supercell was put
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 14 of 55 PageID #:
                                       19051                                        1309



02:05:09    1   on notice of the asserted patents through at least letters

02:05:14    2   sent from GREE to Supercell.       We've seen internal messaging

02:05:19    3   system communications between Supercell employees

02:05:22    4   evidencing awareness of the GREE patents at issue.

02:05:26    5           To the extent that Supercell was not aware of the

02:05:29    6   patents, it was willfully blind to their existence based on

02:05:32    7   its knowledge of the Japanese litigation between the two

02:05:36    8   entities.

02:05:36    9           And, finally, Supercell has not provided any

02:05:38   10   opinion of counsel as to non-infringement of the asserted

02:05:41   11   patents such that it may have a good-faith belief that it

02:05:44   12   does not infringe.

02:05:45   13           THE COURT:     All right.     Thank you.

02:05:48   14           MR. DACUS:     Your Honor?

02:05:49   15           THE COURT:     Yes.

02:05:49   16           MR. DACUS:     I think we may have had a

02:05:51   17   misunderstanding at our table about whether or not we

02:05:54   18   should address all patents.       And Ms. Kaempf needs to

02:05:58   19   address two of the patents.

02:05:59   20           THE COURT:     I want to hear all the arguments on

02:06:01   21   the issue of infringement or non-infringement.

02:06:03   22           MR. DACUS:     I understand that.

02:06:03   23           THE COURT:     If you've limit -- if you've

02:06:06   24   unintentionally limited your argument, I don't want to draw

02:06:09   25   the process out, but I want you to have an opportunity to
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 15 of 55 PageID #:
                                       19052                                        1310



02:06:12    1   fully put into the record what you think you need to.

02:06:15    2           MR. DACUS:     Thank you very much.

02:06:16    3           MS. KAEMPF:     Your Honor, may I?

02:06:17    4           THE COURT:     You may.

02:06:18    5           MS. KAEMPF:     Jessica Kaempf for Supercell.

02:06:22    6           So I'm going to be addressing two of the patents,

02:06:26    7   the '873 patent and the '655 patent.

02:06:27    8           And so with respect to the '873 patent, one of the

02:06:32    9   claim elements is -- it requires displaying a frame in

02:06:39   10   accordance with a position of -- of the first touch

02:06:44   11   operation.

02:06:44   12           And it's undisputed that what the -- what is being

02:06:48   13   accused in the case -- if you remember the Brawl Stars

02:06:53   14   game, it's the red joystick on the right-hand side that

02:06:57   15   controls aiming and shooting.

02:06:59   16           And what we heard was that the position of the

02:07:01   17   alleged frame, which is the cone, is determined by the

02:07:04   18   position of the brawler, which, in turn, is controlled by

02:07:09   19   not the red joystick but the blue joystick.           And so the

02:07:14   20   touch on the red joystick does not determine the position

02:07:19   21   of the frame.

02:07:21   22           We also heard from Dr. Akl today.           You may

02:07:26   23   remember his -- his demonstrative that had the cone and

02:07:30   24   like a yellow -- a yellow arrow.        And he testified that the

02:07:35   25   cone is displayed in accordance with a direction.             And
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 16 of 55 PageID #:
                                       19053                                        1311



02:07:41    1   direction is not the claim element.         The -- the claim

02:07:44    2   element is displaying a frame in accordance with a position

02:07:49    3   of the first touch operation.

02:07:51    4           And so, Your Honor, I think no reasonable juror

02:07:56    5   could find that the cone or the alleged frame is displayed

02:08:03    6   in accordance with the alleged -- with a position of the

02:08:06    7   alleged first touch operation, which is limited to the red

02:08:09    8   joystick.

02:08:11    9           THE COURT:     All right.

02:08:12   10           MS. KAEMPF:     We had a couple other arguments in

02:08:16   11   the -- in the written JMOL, but I think that is the most

02:08:19   12   important one that I'd like you to consider.

02:08:21   13           THE COURT:     Do you have anything else for me?

02:08:23   14           MS. KAEMPF:     With respect to the '655 patent, the

02:08:31   15   claim requires granting a second object if or when the

02:08:36   16   claim -- there are two asserted claims.

02:08:39   17           And -- and one -- one claim recites granting a

02:08:44   18   second object if a condition for granting the second object

02:08:47   19   is satisfied.   The other one says granting a second object

02:08:52   20   when the condition is satisfied.

02:08:53   21           We briefed this during summary judgment, and

02:08:57   22   Magistrate Judge Payne found that if the condition is

02:09:04   23   satisfied, then the granting is mandatory and limiting.              He

02:09:10   24   denied our summary judgment on the basis that there's a

02:09:14   25   factual -- that there may be a factual issue as to what the
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 17 of 55 PageID #:
                                       19054                                        1312



02:09:17    1   conditions are.

02:09:18    2           But here there's -- there's no dispute between the

02:09:23    3   parties, no dispute between the experts that the claimed

02:09:26    4   condition that we're talking about is the condition of

02:09:28    5   having enough cards to fill your upgrade -- or to fill your

02:09:33    6   card meter.

02:09:34    7           There's also no dispute, and Dr. Akl confirmed

02:09:37    8   today, that once you fill up that upgrade meter, there's

02:09:42    9   still an additional condition that needs to be met, and

02:09:45   10   that is having enough gold.

02:09:47   11           So the element of granting a second object, which

02:09:53   12   is upgrading your -- upgraded card, that granting does not

02:09:57   13   occur if or when the condition for granting the second

02:10:05   14   object that Dr. Akl points to is satisfied.

02:10:11   15           In other words, if -- if or when a user fills up

02:10:15   16   their card meter, that does not -- the -- the upgraded card

02:10:21   17   does not get granted.

02:10:24   18           THE COURT:     Anything further, Ms. Kaempf?

02:10:26   19           MS. KAEMPF:     One more, Your Honor.

02:10:28   20           THE COURT:     Okay.

02:10:29   21           MS. KAEMPF:     Also, with respect to the '655

02:10:31   22   patent, the -- there is a claim element that requires

02:10:35   23   display data for selecting a first object from the

02:10:38   24   possessed objects possessed by the first user and selecting

02:10:46   25   a second user from the plurality of users.
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 18 of 55 PageID #:
                                       19055                                        1313



02:10:48    1           And Dr. Akl testified that he is pointing to one

02:10:54    2   screen that only allows the user to select -- the donating

02:11:00    3   user to select a user.

02:11:02    4           We also heard from Dr. -- or GREE's survey --

02:11:09    5   survey expert who had information from Dr. Akl that the

02:11:15    6   selecting of an object occurs not by the first user -- or

02:11:22    7   it is done not by the first user but by the second user.

02:11:26    8           And the claim requires that the -- that it is the

02:11:32    9   first user that gets the display data for both selecting a

02:11:35   10   possessed -- an object from the possessed objects and

02:11:38   11   selecting a second user from the plurality of users.

02:11:42   12           THE COURT:     All right.     Thank you.

02:11:43   13           MS. KAEMPF:     Thank you.

02:11:46   14           THE COURT:     Before we leave the

02:11:48   15   infringement/non-infringement area, does Defendant have

02:11:50   16   anything else to add -- excuse me, Plaintiff, I misspoke?

02:11:55   17           MR. RINEHART:      Yes, Your Honor.

02:11:56   18           THE COURT:     All right.     Briefly, please,

02:11:59   19   Mr. Rinehart.

02:12:07   20           MR. RINEHART:      Your Honor, the Plaintiff also

02:12:10   21   seeks judgment as a matter of law with respect to indirect

02:12:13   22   infringement by Supercell resulting from the direct

02:12:18   23   infringement by users of the accused video game services;

02:12:22   24   that the evidence and argument with respect to that issue

02:12:24   25   went uncontested by Supercell's technical experts.
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 19 of 55 PageID #:
                                       19056                                        1314



02:12:29    1              THE COURT:   All right.    Let's proceed to hear

02:12:34    2   competing argument from -- arguments from the parties with

02:12:36    3   regard to the validity or invalidity for the five asserted

02:12:44    4   patents-in-suit, namely the '655 patent, the '873 patent,

02:12:47    5   the '137 patent, and the '481.

02:12:53    6              Let me hear from the Defendants on this first,

02:12:55    7   since Defendant carries the burden of proof on invalidity.

02:13:13    8              MR. MCMICHAEL:   Thank you, Your Honor.

02:13:14    9              And did I hear correctly that you'd like to focus

02:13:17   10   on the '655 patent, or is this all invalidity arguments?

02:13:19   11              THE COURT:   All invalidity arguments.

02:13:22   12              MR. MCMICHAEL:   Thank you, Your Honor.

02:13:22   13              THE COURT:   Speak now or forever hold your peace.

02:13:26   14              MR. MCMICHAEL:   I -- I'm doing my best to capture

02:13:28   15   what's in -- what's in the written motion.          I think I have

02:13:31   16   it here.

02:13:32   17              With respect to the '655 patent, Defendant is

02:13:34   18   seeking judgment as a matter of law of invalidity of the

02:13:36   19   asserted claims because the evidence at trial established

02:13:38   20   that the asserted claims are invalid in light of

02:13:43   21   FarmVille -- the FarmVille game and FarmVille for Dummies,

02:13:47   22   as supported by the websites and other evidence relating to

02:13:50   23   that that was presented by Dr. Zagal.

02:13:52   24              He established that this -- these references were

02:13:54   25   publicly available and publicly accessible and it satisfied
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 20 of 55 PageID #:
                                       19057                                        1315



02:13:58    1   each of the claim limitations of the asserted claims,

02:14:01    2   Claims 5 and 7.

02:14:02    3           And we believe that Plaintiff presented no

02:14:04    4   evidence in response from which a jury could determine that

02:14:08    5   those two claims are not invalid.

02:14:11    6           We also, with respect to the '655 patent, are

02:14:14    7   seeking judgment as a matter of law with respect to the

02:14:16    8   Mahajan patent that was discussed by Dr. Zagal.

02:14:20    9           It's a similar situation.         He compared that

02:14:22   10   reference to the claims of the -- the asserted claims.             And

02:14:26   11   we believe Plaintiff failed to provide rebuttal evidence

02:14:28   12   that would give a reasonable jury an ability to find those

02:14:34   13   claims invalid.

02:14:35   14           Turning to the '137 and '481 patents, we're

02:14:39   15   seeking judgment as a matter of law that the asserted

02:14:41   16   claims of those patents are invalid as anticipated and/or

02:14:46   17   rendered obvious by the prior art game Magic: The

02:14:51   18   Gathering.

02:14:51   19           Mr. Friedman testified -- I believe this was

02:14:54   20   yesterday -- about how that game was publicly assessable --

02:15:00   21   accessible and how that game relates to each of the

02:15:03   22   asserted claims of -- of these two patents.

02:15:04   23           Relatedly, we're also seeking judgment as a matter

02:15:06   24   of law with respect to the prior art reference BattleForge,

02:15:09   25   again, under anticipation and obviousness grounds.
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 21 of 55 PageID #:
                                       19058                                        1316



02:15:12    1           With respect to the '873 patent, we're seeking

02:15:18    2   judgment as a matter of law that the claims are invalid as

02:15:20    3   rendered obvious by the prior art game Call of Mini Sniper,

02:15:25    4   either alone, by itself, or in view of the Sakurai patent

02:15:28    5   that Dr. Zagal discussed.

02:15:30    6           He established that that is prior art and that it

02:15:33    7   satisfies the aiming and shooting process that is discussed

02:15:38    8   in the '873 patent.

02:15:42    9           And Plaintiffs failed to provide rebuttal evidence

02:15:46   10   that would allow a jury to find those claims valid.

02:15:47   11           And then, finally, Your Honor, with respect to the

02:15:50   12   '873 patent, as well, we're seeking judgment as a matter of

02:15:53   13   law that the claims are anticipated by and rendered obvious

02:15:57   14   in light of the prior art game Sniper vs. Sniper.

02:16:02   15           And, again, Dr. Zagal testified about this

02:16:04   16   yesterday and how -- how that reference invalidates the

02:16:08   17   claims of the '873 patent.

02:16:09   18           Thank you, Your Honor.

02:16:14   19           THE COURT:     Thank you.

02:16:15   20           Let me hear a response from Defendant -- excuse

02:16:18   21   me, Plaintiff.

02:16:19   22           MR. ABSHER:     Hello, Your Honor.       Alton Absher for

02:16:30   23   Plaintiff, GREE.

02:16:30   24           THE COURT:     Please proceed.

02:16:32   25           MR. ABSHER:     I'll start with the '655 patent.
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 22 of 55 PageID #:
                                       19059                                        1317



02:16:34    1              The FarmVille reference, the game and the book,

02:16:41    2   neither reference -- neither the book nor the game itself

02:16:44    3   shows, for example, the claim limitation requiring

02:16:48    4   display -- display data that allows a user to select one of

02:16:53    5   a plurality of users and one of a plurality of second

02:16:57    6   objects.

02:16:58    7              There was testimony from Dr. Akl on that today.

02:17:02    8   Neither the FarmVille references nor the Mahajan patent

02:17:06    9   disclose that particular limitation, for example.

02:17:10   10              With regards to the '873 patent, both the Call of

02:17:15   11   Mini Sniper game and video and the Sniper vs. Sniper game

02:17:18   12   and video, we -- Dr. Akl presented testimony and evidence

02:17:22   13   regarding the failure of those references to disclose the

02:17:28   14   first frame indicative of a shooting effective range and

02:17:33   15   also the element present in both claims that requires the

02:17:36   16   server to control to attack in accordance with the second

02:17:41   17   touch operation.

02:17:42   18              In fact, for the Call of Mini Sniper video game,

02:17:46   19   Dr. Zagal did -- did not even argue -- did not even testify

02:17:51   20   that the server limitation -- the -- the control to attack

02:17:55   21   by the server limitation was met.

02:17:57   22              He did seem to testify that with regards to the

02:18:02   23   Sniper vs. Sniper video, that it would be obvious for

02:18:06   24   someone to do so, but he -- he did not articulate a

02:18:11   25   sufficient motivation to combine such that one of ordinary
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 23 of 55 PageID #:
                                       19060                                        1318



02:18:14    1   skill in the art would have known to do so.

02:18:16    2           With that, I'd like to turn it over to my

02:18:22    3   colleague, Ms. Koballa, for discussion of the '137 and '481

02:18:28    4   patent, Your Honor.

02:18:30    5           THE COURT:     That will be fine.

02:18:33    6           MS. KOBALLA:      Good afternoon, Your Honor.         Kasey

02:18:45    7   Koballa for Plaintiff, GREE.

02:18:47    8           THE COURT:     Good afternoon.

02:18:47    9           MS. KOBALLA:      GREE responds to Supercell's motion

02:18:49   10   for a judgment as a matter of law as to invalidity and also

02:18:53   11   moves for judgment as a matter of law as to validity of

02:18:56   12   Claims 1, 2, and 15 of the '137 patent and Claims 4 and 5

02:19:00   13   for the '481 patent.

02:19:01   14           A jury would not have a legally-sufficient

02:19:03   15   evidentiary basis --

02:19:05   16           THE COURT:     Ms. Koballa, if you're going to read

02:19:07   17   to me, slow down.

02:19:08   18           MS. KOBALLA:      Okay.   I'm sorry.

02:19:09   19           A jury would not have a legally-sufficient

02:19:13   20   evidentiary basis to find that the patents are invalid as

02:19:18   21   obvious or anticipated over Magic: The Gathering or

02:19:23   22   BattleForge and the combination of Magic: Gathering and

02:19:29   23   BattleForge.

02:19:29   24           As Dr. Akl testified, the asserted prior art

02:19:35   25   Magic: The Gathering and BattleForge do not disclose each
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 24 of 55 PageID #:
                                       19061                                        1319



02:19:37    1   and every element of the '137 and '481 patents, and the --

02:19:40    2   and Magic -- Magic and BattleForge combined also do not

02:19:43    3   disclose each and every element of the '137 and '481

02:19:48    4   patents.

02:19:48    5              Further, Dr. Akl testified that a person having

02:19:51    6   ordinary skill in the art would not have been motivated to

02:19:55    7   combine these references at the time of the invention.

02:19:59    8   Thus, GREE is entitled to judgment as a matter of law as to

02:20:02    9   validity of the asserted claims of the '137 and '481

02:20:09   10   patents.

02:20:09   11              THE COURT:     Thank you, Ms. Koballa.

02:20:10   12              MS. KOBALLA:     Thank you.

02:20:11   13              THE COURT:     Anything further from the Plaintiff on

02:20:12   14   the validity issue?

02:20:14   15              MR. ABSHER:     No -- no, Your Honor.

02:20:15   16              THE COURT:     Anything further from Defendant on

02:20:17   17   this topic?

02:20:19   18              MR. DACUS:     No, Your Honor.     Thank you.

02:20:20   19              THE COURT:     All right.     Then I'll proceed to hear

02:20:25   20   argument with regard to Defendant's motion for judgment as

02:20:29   21   a matter of law regarding damages.

02:20:30   22              MR. MCMICHAEL:     Thank you, Your Honor.

02:20:38   23              There are a few grounds to Defendant's motion for

02:20:44   24   judgment as a matter of law of no damages or limited

02:20:47   25   damages.    And they all come down to the point that we
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 25 of 55 PageID #:
                                       19062                                        1320



02:20:49    1   believe the Plaintiff has not presented legally-sufficient

02:20:52    2   evidence for a jury to find the royalty in this case.

02:20:56    3           First, we believe that Dr. Becker's opinions

02:20:59    4   regarding the '655 and the '594 patent and with respect to

02:21:02    5   how he calculated the starting point royalties, is

02:21:06    6   unreliable in view of the fact that, for example, he

02:21:11    7   misused the survey data from Dr. Neal.

02:21:13    8           We also believe that Dr. Becker's alternative

02:21:17    9   starting rates -- I believe one was an 8.6 percent rate and

02:21:22   10   one was a 3.36 percent rate, if I'm remembering correctly,

02:21:27   11   were unreliable and -- and should not have been considered

02:21:31   12   or could not be considered by the jury as -- as reliable

02:21:33   13   evidence.

02:21:34   14           Next, we believe that Dr. Becker's opinion as to a

02:21:37   15   reasonable royalty for the '137, '481, and '873 patents is

02:21:45   16   arbitrary and unreliable.      We heard evidence from

02:21:49   17   Dr. Becker about how he got to a royalty rate for those

02:21:51   18   patents, and it was by adopting the survey results for the

02:21:54   19   '655 patent and just applying it to those three patents for

02:21:57   20   which there was no survey data.

02:21:59   21           What we didn't hear is any explanation of why an

02:22:02   22   expert or anyone would adopt the survey results for one

02:22:07   23   feature that was surveyed, as opposed to any other feature

02:22:10   24   that was surveyed.     And so we believe that portion of

02:22:12   25   Dr. Becker's analysis is unreliable.
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 26 of 55 PageID #:
                                       19063                                        1321



02:22:16    1              We further believe that Dr. Becker failed to

02:22:21    2   appropriately apportion damages in calculating the

02:22:24    3   reasonable royalty he presented.        I think it was undisputed

02:22:27    4   and there was no evidence at trial suggesting that the

02:22:30    5   accused features drive demand such that the entire market

02:22:37    6   value rule would be appropriate, yet the reasonable royalty

02:22:39    7   that was presented by the Plaintiff is based on the total

02:22:42    8   revenues of Defendant and just a flat percentage of those

02:22:48    9   total -- total revenues.

02:22:49   10              We also believe and are seeking judgment as a

02:22:54   11   matter of law on the issue of the form of royalty.            We

02:22:57   12   believe the only evidence that was presented at trial that

02:23:01   13   goes between a lump sum and a running royalty supports a

02:23:05   14   lump sum.     And that's licenses produced by both sides in

02:23:09   15   this case.     And we believe that's the only reliable

02:23:11   16   evidence and that no reasonable jury could find that a

02:23:14   17   running royalty is appropriate under these circumstances.

02:23:16   18              And, last, we believe -- we're seeking judgment as

02:23:25   19   a matter of law as to Plaintiff's claims for provisional

02:23:27   20   damages.     We've discussed this a bit in prior briefing,

02:23:30   21   and, of course, in the written JMOL we filed.

02:23:33   22              But to recover provisional damages, the patentee

02:23:36   23   needs to prove that the accused infringer had actual notice

02:23:40   24   of the published patent application and that the patented

02:23:42   25   invention is substantially identical to the invention
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 27 of 55 PageID #:
                                       19064                                        1322



02:23:45    1   that's -- that's being framed in the published application.

02:23:48    2           And GREE here failed to present evidence that

02:23:51    3   Supercell had actual notice of the patent applications that

02:23:55    4   issued as the '137 and '655 patents before those patents

02:23:59    5   that issued.

02:24:00    6           And we also believe that suggestions that GREE

02:24:02    7   knew -- or that Supercell knew about Japanese applications

02:24:07    8   or other applications that may or may not be related to the

02:24:10    9   published applications for these asserted patents is

02:24:13   10   legally insufficient to support a finding that provisional

02:24:17   11   damages are appropriate.

02:24:18   12           Thank you, Your Honor.

02:24:21   13           THE COURT:     Thank you, counsel.

02:24:22   14           What's the response from Plaintiff?

02:24:27   15           MS. PFINGST:      Good afternoon, Your Honor.         Taylor

02:24:34   16   Pfingst on behalf of GREE.

02:24:35   17           THE COURT:     Good afternoon.

02:24:36   18           MS. PFINGST:      Dr. Becker opined that the structure

02:24:39   19   of a reasonable royalty is a running royalty expressed as a

02:24:43   20   percentage of the gross revenues from each accused game.

02:24:47   21   He used that as an initial starting point and then

02:24:50   22   apportioned to arrive at his reasonable royalty rates.             He

02:24:53   23   did not rely on the entire market value rule in this case.

02:24:55   24           Dr. Becker arrived at his starting point based on

02:24:59   25   the survey data provided by Dr. Neal and chose to weight
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 28 of 55 PageID #:
                                       19065                                        1323



02:25:02    1   the survey data based on the evidence available to him in

02:25:05    2   this case provided by both Supercell and his own research

02:25:09    3   of the industry.

02:25:10    4              He also relied on the opinion of Dr. Akl that in

02:25:13    5   using the starting point for the '655 patent, that the

02:25:18    6   patents are technologically comparable in terms of the

02:25:21    7   '873, '137, and '481 patents.

02:25:26    8              And Dr. Becker opined that a 1.99 percent starting

02:25:30    9   point based on Dr. Neal's survey data and through his own

02:25:34   10   logistical regression analysis and further apportionment

02:25:38   11   led him to a 1.1 percent rate for the '655 patent.

02:25:41   12              He conducted a similar analysis for the '594

02:25:46   13   patent.     In terms of Dr. Becker's alternative starting

02:25:51   14   point, the 8.6 percent for the '655 patent also arose from

02:25:57   15   Dr. Neal's survey data.

02:25:57   16              In arriving at this number, Dr. Becker multiplied

02:26:00   17   the likelihood of being a payer -- a paying user by the

02:26:05   18   percent of users that viewed the patented feature as

02:26:08   19   important.     And this, again, comes from Dr. Neal's logistic

02:26:12   20   regression in his analysis.

02:26:14   21              Dr. Becker then went on to apportion that value,

02:26:16   22   again, not relying on the entire market value rule.             And in

02:26:19   23   this case, Supercell's witnesses testified that they were

02:26:21   24   unable to provide a value for each accused feature in this

02:26:24   25   game.     And so Dr. Becker relied on the gross revenues,
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 29 of 55 PageID #:
                                       19066                                        1324



02:26:29    1   looked at Dr. Neal's survey data, weighted the evidence in

02:26:32    2   this case, and apportioned to arrive at his reasonable

02:26:35    3   royalty rate.

02:26:36    4           He relied on the same analysis for the '594 patent

02:26:40    5   for both the rate that he suggests, which is 1.27 percent,

02:26:45    6   as well as the alternative starting rates in this case.

02:26:52    7           Supercell argues that Dr. Becker improperly used

02:26:56    8   Dr. Neal's survey data, but, in fact, the evidence of

02:26:59    9   Supercell's own witnesses and the evidence presented in

02:27:02   10   this case indicates that time spent in the game is a useful

02:27:06   11   concept to value patents.

02:27:09   12           However, not all time in the game is productive

02:27:12   13   revenue-generating time.      And so the fact that some

02:27:15   14   players, based on Dr. Neal's survey data, indicated that

02:27:19   15   they would spend more time in the game for a feature that

02:27:21   16   they consider to be important was not indicative of

02:27:24   17   positive revenue-generating time.

02:27:26   18           And so Dr. Becker determined, based on Supercell's

02:27:29   19   witness's testimony about grinding in the game, that that

02:27:35   20   data was not required for his analysis here and that he

02:27:37   21   chose to use the data indicating that players would spend

02:27:42   22   less time in the game if an important feature was removed.

02:27:46   23           Dr. Becker, again, relied on Dr. Akl's technical

02:27:50   24   expertise that the '655, '137, '481, and '873 are

02:27:57   25   comparable.
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 30 of 55 PageID #:
                                       19067                                        1325



02:27:57    1            And to turn to the notice element briefly,

02:28:00    2   Your Honor, for provisional damages.         There was plenty of

02:28:03    3   evidence in the record, going as far back as 2012, that

02:28:06    4   these parties have had a long-standing relationship.

02:28:09    5            We saw evidence of notice letters going back a few

02:28:12    6   years.   We saw evidence of the parties communicating.            We

02:28:15    7   saw evidence that Supercell had asserted PTAB actions

02:28:19    8   against GREE in this case.

02:28:20    9            And so we think that a judgment as a matter of law

02:28:23   10   is improper on this issue.

02:28:25   11            THE COURT:     All right.    Thank you, counsel.

02:28:27   12            MS. PFINGST:     Thank you, Your Honor.

02:28:27   13            THE COURT:     Anything further on the damages issue?

02:28:33   14            MR. DACUS:     No, Your Honor.     Thank you.

02:28:34   15            THE COURT:     All right.    I take it both sides have

02:28:39   16   been fully heard on any matters they care to raise under

02:28:43   17   Rule 50(a).

02:28:45   18            Is that correct, Plaintiff?

02:28:45   19            MR. ABSHER:     Yes, Your Honor.

02:28:46   20            THE COURT:     Is that correct, Defendant?

02:28:48   21            MR. DACUS:     We have nothing further, Your Honor.

02:28:49   22            THE COURT:     All right.

02:28:50   23            MR. DACUS:     And as I've already noted, we -- we

02:28:52   24   filed a written motion, and the Court has already

02:28:55   25   acknowledged that it has considered it, so...
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 31 of 55 PageID #:
                                       19068                                        1326



02:28:57    1           THE COURT:     All right.     Then based on the matters

02:29:02    2   before the Court, including both what's been filed on the

02:29:08    3   docket and what's been presented and argued this afternoon

02:29:10    4   in open court, the Court finds that with regard to the

02:29:15    5   issue of infringement as urged by Plaintiff regarding all

02:29:19    6   five of the patents-in-suit and the correspondingly

02:29:23    7   opposite position of non-infringement urged by the

02:29:25    8   Defendant regarding the same five patents-in-suit, that the

02:29:32    9   evidence in the case is such that judgment as a matter of

02:29:40   10   law under Rule 50(a) should not be granted under either

02:29:45   11   theory, and the Court denies both the Plaintiff's motion

02:29:48   12   and Defendant's motion.

02:29:49   13           Included in this is the denial by the Court of

02:29:53   14   Defendant's motion regarding no willful infringement.

02:29:57   15           Regarding validity and invalidity concerning four

02:30:00   16   of the five asserted patents, particularly being the '655,

02:30:05   17   the '873, the '137, and the '481 patents, the Court finds,

02:30:12   18   likewise, that the diametrically opposed arguments from the

02:30:16   19   parties are such that neither one rises to the level of

02:30:19   20   being granted under Rule 50(a).

02:30:22   21           And, correspondingly, the Court denies both

02:30:27   22   Plaintiff's motion and Defendant's motion with regard to

02:30:31   23   the issue of validity or invalidity as a matter of law.

02:30:33   24           Lastly, with regard to the issue of damages, the

02:30:36   25   Court denies the Defendant's motion that there should be a
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 32 of 55 PageID #:
                                       19069                                        1327



02:30:43    1   finding of no damages or limited damages as a matter of law

02:30:47    2   under Rule 50(a).

02:30:48    3           And, in short, counsel, each of the motions urged

02:30:52    4   this afternoon under Rule 50(a) of the Federal Rules of

02:30:52    5   Civil Procedure with regard to the issues before the Court

02:30:58    6   in this case are denied.

02:30:59    7           I will say that I appreciate your argument, and

02:31:01    8   it's always a pleasure for the Court to hear from young

02:31:07    9   lawyers arguing on the record in court.          And I always find

02:31:12   10   it enlightening and edifying.

02:31:15   11           Now, I have 2:30 by the clock on the bench.             I'm

02:31:21   12   going to take about a 30-minute recess.          And about 3:00

02:31:24   13   o'clock, I'd like those of you that are going to

02:31:27   14   participate in the informal charge conference to come to

02:31:29   15   the door to chambers, and we will let you in, and we will

02:31:32   16   meet in my office and review your competing proposals

02:31:35   17   regarding the Court's final jury instructions and the

02:31:38   18   verdict form, informally.

02:31:42   19           Everyone who has appeared in the case is welcome

02:31:43   20   to participate.     It is an informal discussion, and the

02:31:47   21   Court wants to hear in an open and fulsome manner from

02:31:54   22   everybody about the reasons behind the areas where you are

02:31:57   23   not in agreement.

02:31:58   24           And I'll take that into consideration and

02:32:02   25   carefully digest what you've presented in that informal
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 33 of 55 PageID #:
                                       19070                                        1328



02:32:06    1   charge conference as a part of subsequently producing what

02:32:10    2   I believe the appropriate and proper final jury charge and

02:32:16    3   verdict form should be.

02:32:18    4              So, with that, I will see you in chambers in 30

02:32:24    5   minutes.

02:32:24    6              The Court stands in recess.

02:32:24    7              COURT SECURITY OFFICER:     All rise.

02:42:48    8              (Recess.)

02:43:56    9              (Jury out.)

05:31:29   10              COURT SECURITY OFFICER:     All rise.

05:31:31   11              THE COURT:    Be seated, please.

05:32:01   12              All right.    Counsel, since we recessed for lunch

05:32:11   13   and I excused the jury, I have heard argument and

05:32:16   14   considered both your written and oral submissions regarding

05:32:20   15   motions under Rule 50(a) and have ruled on the bench --

05:32:25   16   from the bench, rather, regarding those motions.

05:32:28   17              We've also conducted a lengthy and informal charge

05:32:31   18   conference in chambers where the latest version of the

05:32:35   19   parties' competing proposals regarding the final jury

05:32:41   20   instructions and verdict have been reviewed by counsel for

05:32:44   21   the parties and the Court.

05:32:45   22              And after a lengthy and fulsome discussion, the

05:32:48   23   Court has considered carefully all the input from counsel

05:32:52   24   for the parties and generated what the Court believes to be

05:32:55   25   the proper and appropriate final jury instruction and
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 34 of 55 PageID #:
                                       19071                                        1329



05:32:59    1   verdict form.

05:33:01    2           Printed copies of those documents have been

05:33:05    3   delivered to counsel for both sides with an opportunity to

05:33:10    4   review and consider the same.

05:33:11    5           And I'm now prepared to conduct on the record a

05:33:14    6   formal charge conference where we will review both the

05:33:19    7   charge and the verdict form, and I'll entertain any

05:33:23    8   objections on the record that either party wishes to offer

05:33:25    9   in regard to any portion thereof or any provision that has

05:33:29   10   been omitted and a party believes the same should have been

05:33:33   11   included.

05:33:33   12           With that, what I would ask is that whoever is

05:33:37   13   going to represent Plaintiff and whoever is going to

05:33:40   14   represent Defendant, if you would go to the podium and

05:33:44   15   remain there jointly.

05:33:46   16           My intention is to start with the final jury

05:33:49   17   instructions, and to go through each page page-by-page and

05:33:57   18   inquire at each page if either Plaintiff or Defendant have

05:33:58   19   any objections to either anything included on that page or

05:34:02   20   anything omitted on that page.

05:34:04   21           At that juncture, if you have an objection to

05:34:07   22   lodge, please do so.     I'll listen and respond.        And then

05:34:10   23   we'll move on to the next page, and we will walk through

05:34:12   24   both the charge and the verdict form on that same

05:34:16   25   page-by-page basis to ensure that each is thoroughly
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 35 of 55 PageID #:
                                       19072                                        1330



05:34:19    1   covered and nothing's missed.

05:34:21    2             So, with that, whoever is going to represent in

05:34:27    3   this regard Plaintiff and Defendant, if you will go to the

05:34:29    4   podium.

05:34:30    5             To the extent you're going to share those

05:34:33    6   responsibilities, then whoever is going to start for

05:34:33    7   Plaintiff and Defendant, go to the podium.          And then if

05:34:34    8   somebody else is going to pick up midstream, they can

05:34:34    9   simply replace whoever steps away from the podium.

05:34:38   10             All right?

05:34:44   11             And we'll begin with the final jury instructions.

05:34:50   12             Mr. Morlock, you're representing the Plaintiff at

05:34:52   13   this point?

05:34:52   14             MR. MORLOCK:     Yes, Your Honor.

05:34:53   15             THE COURT:     All right.   And, Ms. Kaempf, you're

05:34:56   16   representing the Defendant?

05:34:58   17             MS. KAEMPF:     Yes, Your Honor.

05:34:58   18             THE COURT:     All right.   Turning to the final jury

05:35:00   19   instructions, we'll begin with the first page.

05:35:03   20             Is there objection here from either Plaintiff or

05:35:05   21   Defendant?

05:35:08   22             MS. KAEMPF:     No, Your Honor.

05:35:09   23             MR. MORLOCK:     No, Your Honor.

05:35:10   24             THE COURT:     Turning then to Page 2, is there

05:35:11   25   objection here from either Plaintiff or Defendant?
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 36 of 55 PageID #:
                                       19073                                        1331



05:35:16    1           MS. KAEMPF:     No, Your Honor.

05:35:17    2           MR. MORLOCK:      No, Your Honor.

05:35:18    3           THE COURT:     Turning to Page 3, is there objection

05:35:22    4   from either party?

05:35:24    5           MS. KAEMPF:     No, Your Honor.

05:35:25    6           MR. MORLOCK:      No, Your Honor.

05:35:27    7           THE COURT:     Turning next to Page 4, is there

05:35:30    8   objection from either party?

05:35:35    9           MS. KAEMPF:     No, Your Honor.

05:35:36   10           MR. MORLOCK:      No, Your Honor.

05:35:38   11           THE COURT:     Turning next to Page 5 of the final

05:35:44   12   jury instructions, is there objection here from either

05:35:46   13   Plaintiff or Defendant?

05:35:49   14           MR. MORLOCK:      None from Plaintiff, Your Honor.

05:35:51   15           MS. KAEMPF:     No, Your Honor.

05:35:55   16           THE COURT:     All right.     Turning next to Page 6, is

05:35:57   17   there objection from either party?

05:36:05   18           MR. MORLOCK:      No, Your Honor.

05:36:06   19           MS. KAEMPF:     None from Defendant, Your Honor.

05:36:08   20           THE COURT:     All right.     Next is Page 7, is there

05:36:12   21   objection here from either party?

05:36:19   22           MS. KAEMPF:     No, Your Honor.

05:36:19   23           MR. MORLOCK:      No, Your Honor.

05:36:20   24           THE COURT:     Turning then to Page 8, is there

05:36:24   25   objection from either party?
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 37 of 55 PageID #:
                                       19074                                        1332



05:36:33    1           MR. MORLOCK:      None from Plaintiff, Your Honor.

05:36:35    2           MS. KAEMPF:     No, Your Honor.

05:36:37    3           THE COURT:     All right.     Then turning next to

05:36:42    4   Page 9 of the final jury instructions, is there objection

05:36:45    5   here from either party?

05:36:50    6           MS. KAEMPF:     None from Defendant, Your Honor.

05:36:52    7           MR. MORLOCK:      None from Plaintiff, Your Honor.

05:36:56    8           THE COURT:     Turning next to Page 10, is there

05:36:58    9   objection from either party?

05:37:06   10           MR. MORLOCK:      None from Plaintiff, Your Honor.

05:37:09   11           MS. KAEMPF:     No, Your Honor.

05:37:16   12           THE COURT:     Turning then to Page 11 of the final

05:37:19   13   jury instructions, is there objection here from either

05:37:21   14   Plaintiff or Defendant?

05:37:30   15           MR. MORLOCK:      None from Plaintiff, Your Honor.

05:37:32   16           MS. KAEMPF:     Your Honor, there is one issue that I

05:37:48   17   would like to raise, if I may, and I apologize that this

05:37:51   18   didn't come up during the informal conference.

05:37:54   19           But the language at the top of Page 11 that says:

05:37:57   20   When the word "comprising" is used, a product that includes

05:38:01   21   all the limitations or elements of the claim, as well as

05:38:06   22   additional elements, is covered by the claim.

05:38:08   23           THE COURT:     Yes.

05:38:08   24           MS. KAEMPF:     And I think we -- this came up during

05:38:10   25   the JMOL motion briefing, that in certain instances,
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 38 of 55 PageID #:
                                       19075                                        1333



05:38:13    1   additional elements -- inclusion of certain additional

05:38:18    2   elements, depending on the claim language, such as when

05:38:20    3   granting of the second object is mandatory and limiting,

05:38:25    4   when -- when the claimed condition is satisfied.            The

05:38:31    5   inclusion of additional elements between the condition

05:38:33    6   being satisfied and the consequence of that condition, the

05:38:40    7   granting of the second object, such -- those additional

05:38:42    8   elements would preclude a finding of infringement.

05:38:47    9              THE COURT:     And you're offering those comments as

05:38:51   10   an objection, Ms. Kaempf?

05:38:54   11              MS. KAEMPF:     Yes, Your Honor.

05:38:54   12              THE COURT:     All right.   That objection is

05:38:56   13   overruled.

05:38:57   14              Is there anything else from either party on

05:39:00   15   Page 11?

05:39:02   16              MS. KAEMPF:     No, Your Honor.

05:39:03   17              MR. MORLOCK:     No, Your Honor.

05:39:04   18              THE COURT:     Then we'll turn next to Page 12 of the

05:39:08   19   final jury instructions.       Is there objection here from

05:39:10   20   either party?

05:39:12   21              MR. MORLOCK:     Yes, Your Honor.

05:39:15   22              Plaintiff respectfully objects to the inclusion on

05:39:18   23   Page 12 of the requirement of a particular sequence of

05:39:24   24   steps required by the claims of the '137 and the '481

05:39:28   25   patent, in the jury instructions.
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 39 of 55 PageID #:
                                       19076                                        1334



05:39:29    1           THE COURT:     All right.     Is there any objection to

05:39:34    2   anything on Page 12 from the Defendant?

05:39:36    3           MS. KAEMPF:     No, Your Honor.

05:39:37    4           THE COURT:     Plaintiff's objection on Page 12 is

05:39:46    5   overruled.

05:39:47    6           Unless there's something further there, we'll turn

05:39:50    7   to Page 13 of the final jury instructions.

05:39:52    8           And I'll ask if either party has any objection to

05:39:55    9   anything here?

05:39:58   10           MS. KAEMPF:     Your Honor, we respectfully --

05:40:03   11   Supercell respectfully objects to the -- to the omission of

05:40:10   12   the joint infringement language, because we believe that,

05:40:13   13   at least for certain claims, the method claims will only be

05:40:21   14   infringed under a joint infringement theory.

05:40:22   15           THE COURT:     All right.     Anything here on Page 13

05:40:27   16   from Plaintiff?

05:40:28   17           MR. MORLOCK:      No, Your Honor.

05:40:30   18           THE COURT:     All right.     Defendant's objection

05:40:32   19   regarding Page 13 is overruled.

05:40:36   20           Turning next to Page 14, is there any objection

05:40:41   21   here from either Plaintiff or Defendant?

05:40:44   22           MS. KAEMPF:     No, Your Honor.

05:40:46   23           MR. MORLOCK:      No objection from Plaintiff,

05:40:48   24   Your Honor.

05:40:48   25           THE COURT:     All right.     Then turning to Page 15,
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 40 of 55 PageID #:
                                       19077                                        1335



05:40:55    1   I'll ask if there's objection here from either party?

05:40:59    2              MS. KAEMPF:     No, Your Honor.

05:41:00    3              MR. MORLOCK:     No objection from Plaintiff,

05:41:05    4   Your Honor.

05:41:05    5              THE COURT:     Turning next to Page 16 of the final

05:41:08    6   jury instructions, is there objection here from either

05:41:11    7   party?

05:41:13    8              MS. KAEMPF:     Not from Defendant, Your Honor.

05:41:15    9              MR. MORLOCK:     Your Honor, Plaintiff respectfully

05:41:18   10   objects to the inclusion of instructions regarding the

05:41:21   11   written description requirement, as there's insufficient

05:41:25   12   evidence presented at trial.

05:41:29   13              THE COURT:     That's overruled.

05:41:30   14              Anything further?

05:41:32   15              MR. MORLOCK:     None from Plaintiff, Your Honor.

05:41:35   16              THE COURT:     Then we'll turn to Page 17.      Is there

05:41:38   17   objection here from either party?

05:41:42   18              MR. MORLOCK:     Your Honor, just from Plaintiff,

05:41:47   19   briefly.    The same objection as to Page 16 continues to

05:41:50   20   Page 17.

05:41:51   21              THE COURT:     I understand.   That's overruled.

05:41:55   22              MR. MORLOCK:     Okay.

05:41:55   23              THE COURT:     Anything from Defendant here?

05:41:58   24              MS. KAEMPF:     No, Your Honor.

05:41:58   25              THE COURT:     All right.   Then I'll turn next to
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 41 of 55 PageID #:
                                       19078                                        1336



05:42:02    1   Page 18 of the final jury instructions, and ask if either

05:42:06    2   party has any objection to anything included or omitted

05:42:08    3   from this page?

05:42:13    4             MR. MORLOCK:     None from Plaintiff, Your Honor.

05:42:16    5             MS. KAEMPF:     No, Your Honor.

05:42:28    6             THE COURT:     Turning next to Page 19, is there

05:42:31    7   objection here from either party?

05:42:47    8             MS. TURNER:     Sorry, Your Honor.     Shannon Turner.

05:42:49    9   I'm swapping out for Ms. Kaempf for Supercell.

05:42:52   10             THE COURT:     That's fine.     We're on Page 19.

05:42:55   11             Is there any objection from Defendant or

05:42:57   12   Plaintiff?

05:42:57   13             MS. TURNER:     May I briefly turn back to Page 18,

05:43:01   14   please, and lodge some objections?

05:43:05   15             THE COURT:     What's your objection on Page 18?

05:43:08   16             MS. TURNER:     On Page 18, under No. 2, that any

05:43:11   17   patent that issued or any printed publication, we object to

05:43:15   18   not including the words "including videos."           And the

05:43:20   19   same --

05:43:20   20             THE COURT:     The -- go ahead.

05:43:20   21             MS. TURNER:     And the same objection under 4, any

05:43:23   22   patents that issued or any printed publications, we object

05:43:28   23   to not including videos.

05:43:30   24             THE COURT:     All right.     That objection is

05:43:31   25   overruled.
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 42 of 55 PageID #:
                                       19079                                        1337



05:43:32    1            MS. TURNER:     Your Honor, one other objection on

05:43:34    2   this page.    We object to the removal of Appendix A, which

05:43:40    3   listed the prior art references.

05:43:41    4            THE COURT:     That's overruled.

05:43:42    5            I'll turn back to Page 19.        Is there any objection

05:43:46    6   here from either party?

05:43:48    7            MR. MORLOCK:     No objection from Plaintiff,

05:43:49    8   Your Honor.

05:43:49    9            MS. TURNER:     No objection from Defendant.

05:43:50   10            THE COURT:     Then turning next to Page 20.         Is

05:43:53   11   there objection here from either party?

05:44:03   12            MR. MORLOCK:     No objection from Plaintiff,

05:44:05   13   Your Honor.

05:44:05   14            MS. TURNER:     No objection from Defendant.

05:44:10   15            THE COURT:     Turning then to Page 21 of the final

05:44:13   16   jury instructions, is there objection here from either

05:44:16   17   party?

05:44:21   18            MR. MORLOCK:     No objection from Plaintiff,

05:44:24   19   Your Honor.

05:44:24   20            MS. TURNER:     No objection from Supercell.

05:44:26   21            THE COURT:     Turning then to Page 22, is there

05:44:31   22   objection here from either party?

05:44:43   23            MR. MORLOCK:     Your Honor, the Plaintiff

05:44:45   24   respectfully objects to the inclusion of secondary

05:44:48   25   consideration factors that were not addressed with evidence
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 43 of 55 PageID #:
                                       19080                                        1338



05:44:51    1   at trial.

05:44:52    2            THE COURT:     You want to be more specific as to

05:44:54    3   which of these factors you believe were not addressed at

05:44:57    4   trial?

05:44:58    5            MR. MORLOCK:     Yes, Your Honor.      Specifically, on

05:45:00    6   Page 22, Item No. 2 and 3 and 4.

05:45:06    7            THE COURT:     All right.

05:45:08    8            MS. TURNER:     Your Honor, Supercell objects to the

05:45:11    9   omission of the secondary considerations of

05:45:15   10   non-obviousness, whether the claimed invention achieved

05:45:19   11   unexpected results, whether persons having ordinary skill

05:45:23   12   in the art of the invention expressed surprise or disbelief

05:45:23   13   regarding the claimed invention, and whether the inventor

05:45:26   14   proceeded contrary to accepted wisdom in the field.

05:45:29   15            THE COURT:     All right.    Counsel, both objections

05:45:30   16   are overruled.

05:45:34   17            MS. TURNER:     Your Honor, I have one other

05:45:35   18   objection to this page.

05:45:37   19            THE COURT:     Please present it.

05:45:39   20            MS. TURNER:     Thank you.    On the last sentence, in

05:45:40   21   deciding what the level of ordinary skill is, we object to

05:45:43   22   the omission of the language "in the field of gaming."

05:45:45   23            THE COURT:     All right.    That's overruled.

05:45:50   24            Turning next to Page 23 of the final jury

05:45:52   25   instructions, is there objection here from either Plaintiff
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 44 of 55 PageID #:
                                       19081                                        1339



05:45:54    1   or Defendant?

05:45:58    2              MR. MORLOCK:     No objection from Plaintiff,

05:46:00    3   Your Honor.

05:46:00    4              MS. TURNER:     No objection from Defendant.

05:46:03    5              THE COURT:     Turning then to Page 24, is there

05:46:05    6   objection from either party?

05:46:16    7              MR. MORLOCK:     No objection from Plaintiff,

05:46:17    8   Your Honor.

05:46:17    9              MS. TURNER:     No objection from Defendant.

05:46:20   10              THE COURT:     Turning then to Page 25, is there any

05:46:23   11   objection here?

05:46:23   12              MR. MORLOCK:     No objection from Plaintiff,

05:46:30   13   Your Honor.

05:46:30   14              MS. TURNER:     Your Honor, Supercell objects to the

05:46:43   15   omission of the language in determining -- or as a separate

05:46:50   16   paragraph from the Georgia-Pacific factors:           In determining

05:46:53   17   a reasonable royalty, you may also consider evidence

05:46:55   18   concerning the availability of non-infringing alternatives

05:46:57   19   of the patented invention.       A non-infringing alternative

05:47:01   20   must be acceptable -- must be an acceptable product that is

05:47:04   21   licensed under the patent or that does not infringe the

05:47:06   22   patent.

05:47:07   23              THE COURT:     That objection is overruled.

05:47:10   24              Is there anything further from either party on

05:47:14   25   Page 25?
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 45 of 55 PageID #:
                                       19082                                        1340



05:47:16    1           MS. TURNER:     Not from Defendant.

05:47:17    2           THE COURT:     Anything further on this page from

05:47:19    3   Plaintiff?

05:47:20    4           MR. MORLOCK:      Nothing further, Your Honor.

05:47:21    5           THE COURT:     Then we'll turn to Page 26 of the

05:47:23    6   final jury instructions.      Is there objection here from

05:47:27    7   either party?

05:47:33    8           MR. MCMICHAEL:      Your Honor, just briefly.

05:47:35    9           Supercell objects to the omission of language

05:47:36   10   regarding a provisional damages period.          And, specifically,

05:47:39   11   what we proposed is the construction -- constructive

05:47:42   12   knowledge, willful blindness, and knowledge of the related

05:47:46   13   patents and -- or related pat -- published patent

05:47:50   14   applications is not sufficient to satisfy the actual notice

05:47:53   15   requirement, and that, similarly, alleged knowledge by

05:47:55   16   outside counsel and general monitoring of competitor

05:47:58   17   activities or patents is likewise insufficient to satisfy

05:48:02   18   the actual notice requirement.

05:48:03   19           THE COURT:     All right.     Mr. McMichael, that

05:48:06   20   objection is overruled.

05:48:08   21           Anything further from either party on Page 26?

05:48:12   22           MR. MCMICHAEL:      Your Honor, I don't know that this

05:48:14   23   is specific to Page 26, but we would also object in the

05:48:20   24   general discussion of damages to the omission of an

05:48:24   25   instruction regarding the entire market value rule.
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 46 of 55 PageID #:
                                       19083                                        1341



05:48:26    1           THE COURT:     That's overruled.

05:48:27    2           MR. MCMICHAEL:      Thank you, Your Honor.

05:48:33    3           MR. MORLOCK:      No objection to Page 26 from

05:48:36    4   Plaintiff, Your Honor.

05:48:36    5           THE COURT:     Then let's turn to Page 27.         Let me

05:48:39    6   ask if either party has an objection to anything here or

05:48:42    7   anything that was omitted from this page?

05:48:45    8           MR. MORLOCK:      Your Honor, Plaintiff respectfully

05:48:47    9   objects to the omission of inclusion of an instruction

05:48:50   10   regarding willfulness enhancement.

05:48:52   11           THE COURT:     Overruled.

05:48:54   12           Anything from Defendant here?

05:48:57   13           MR. MCMICHAEL:      No objection from Defendant.

05:48:59   14           THE COURT:     All right.     Page 28 merely references

05:49:03   15   closing arguments to be presented by counsel.           And I assume

05:49:06   16   you have no objections to Page 28.

05:49:09   17           So we'll turn to Page 29, and I'll ask if there's

05:49:13   18   any objection to either Page 28 or Page 29?

05:49:16   19           MR. MCMICHAEL:      Your Honor, this isn't so much an

05:49:19   20   objection, but I don't know if having Defendants being

05:49:22   21   plural on Page 28 will cause any confusion.           I sort of

05:49:26   22   doubt it will, but I just wanted to note it.

05:49:32   23           THE COURT:     Well, quite honestly, counsel, what

05:49:38   24   you're seeing is usually reserved for the Court's copy

05:49:42   25   only.
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 47 of 55 PageID #:
                                       19084                                        1342



05:49:42    1              My intention is merely to show what's bracketed at

05:49:46    2   the top of Page 28 and what's given to the jury when they

05:49:49    3   retire simply to say:       Attorneys present closing arguments.

05:49:53    4              MR. MCMICHAEL:     Understood, Your Honor.

05:49:54    5              THE COURT:     With that clarification, do you have

05:49:56    6   any objection?

05:49:56    7              MR. MCMICHAEL:     We do not, Your Honor.      Thank you.

05:49:58    8              THE COURT:     Any objection to anything on Page 29,

05:50:01    9   counsel?

05:50:01   10              MR. MORLOCK:     No objection from Plaintiff,

05:50:03   11   Your Honor.

05:50:03   12              MR. MCMICHAEL:     No objection from Defendant.

05:50:05   13              THE COURT:     Any objection to anything on the final

05:50:08   14   page of the final jury instructions, Page 30?

05:50:11   15              MR. MORLOCK:     No objection from Plaintiff,

05:50:14   16   Your Honor.

05:50:14   17              MR. MCMICHAEL:     And no objection from Defendant.

05:50:17   18              THE COURT:     All right.   Then we'll turn to the

05:50:19   19   verdict form.

05:50:19   20              We'll begin with the cover page, which is Page 1.

05:50:28   21              Is there an objection here from either Plaintiff

05:50:32   22   or Defendant?

05:50:34   23              MR. DACUS:     None from Defendant, Your Honor.

05:50:35   24              MR. MORLOCK:     None from Plaintiff, Your Honor.

05:50:37   25              THE COURT:     Page 2, is there any objection from
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 48 of 55 PageID #:
                                       19085                                        1343



05:50:41    1   either party?

05:50:42    2            MR. DACUS:     None from Defendant.

05:50:43    3            MR. MORLOCK:     None from Plaintiff, Your Honor.

05:50:44    4            THE COURT:     Page 3, is there any objection from

05:50:47    5   either party?

05:50:48    6            MR. DACUS:     Not from Defendant.

05:50:49    7            MR. MORLOCK:     None for Plaintiff, Your Honor.

05:50:51    8            THE COURT:     Page 4 where Question 1 is found, is

05:50:55    9   there objection here from either party?

05:50:56   10            MR. DACUS:     Yes, Your Honor.      Supercell objects to

05:50:59   11   the Court's failure to ask the infringement question on a

05:51:04   12   claim-by-claim basis.

05:51:06   13            THE COURT:     Is there any objection from Plaintiff,

05:51:09   14   Your Honor?

05:51:09   15            MR. MORLOCK:     No objection from Plaintiff,

05:51:11   16   Your Honor.

05:51:11   17            THE COURT:     Defendant's objection is overruled.

05:51:13   18            Turning next to Page 5 of the verdict form where

05:51:13   19   Question 2 is found, is there objection here from either

05:51:16   20   party?

05:51:16   21            MR. DACUS:     Not from Defendant, Your Honor.

05:51:17   22            MR. MORLOCK:     No objection from Plaintiff,

05:51:19   23   Your Honor.

05:51:19   24            THE COURT:     Turning then to Page 6 where

05:51:21   25   Question 3 of the verdict form is located.
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 49 of 55 PageID #:
                                       19086                                        1344



05:51:23    1           Is there objection here from either party?

05:51:25    2           MR. DACUS:     Your Honor, Supercell objects to the

05:51:28    3   inclusion of Question 3 before the damages question and

05:51:33    4   believes that it should be -- the willfulness question

05:51:36    5   should be asked at the end of the verdict form after the

05:51:39    6   damages question.

05:51:40    7           THE COURT:     Any objection from Plaintiff with

05:51:42    8   regard to anything on Page 6?

05:51:44    9           MR. MORLOCK:      No objection from Plaintiff,

05:51:46   10   Your Honor.

05:51:46   11           THE COURT:     Defendant's objection is overruled.

05:51:48   12           Turning then to Page 7 where Question 4A of the

05:51:53   13   verdict form is found, together with the instructions, is

05:51:56   14   there objection here from earth party?

05:51:59   15           MR. DACUS:     Yes, Your Honor.       Supercell has an

05:52:00   16   objection, and I want to focus on the last four words in

05:52:03   17   the question that say "through the date of trial."

05:52:08   18   Including that is potentially inconsistent with Question 4B

05:52:12   19   which ask -- asks whether they award a lump sum or a

05:52:16   20   running royalty.

05:52:17   21           If the jury was to award a lump sum and yet write

05:52:24   22   in a damage amount, those -- I believe that might be an

05:52:28   23   inconsistent verdict because they're awarding a lump sum

05:52:32   24   through the expiration of the patents, yet the question

05:52:35   25   asks through date of trial.       S.
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 50 of 55 PageID #:
                                       19087                                        1345



05:52:35    1            O we would object to those one, two, three --

05:52:38    2   that's actually five words "through the date of trial."              If

05:52:40    3   the Court would strike those five words, we would have no

05:52:43    4   objection.

05:52:44    5            THE COURT:     Is there any objection here from

05:52:45    6   Plaintiff?

05:52:45    7            MR. MORLOCK:     No objection from Plaintiff,

05:52:47    8   Your Honor.

05:52:47    9            THE COURT:     I'm going to grant Defendant's

05:52:50   10   objection.    I'll modify Question 4A to end after the word

05:52:54   11   "infringement."

05:52:56   12            MR. DACUS:     Thank you, Your Honor.

05:52:56   13            THE COURT:     Turning then to Page 8 where

05:52:59   14   Question 4B is found, is there objection here from either

05:53:02   15   party?

05:53:03   16            MR. DACUS:     Not from Supercell.

05:53:04   17            MR. MORLOCK:     No objection from Plaintiff,

05:53:05   18   Your Honor.

05:53:05   19            THE COURT:     Finally, turning to Page 9, which is

05:53:09   20   the final page of the verdict form calling for the

05:53:13   21   signature of the jury foreperson, is there objection from

05:53:15   22   either party here?

05:53:16   23            MR. DACUS:     Not from Supercell.

05:53:17   24            MR. MORLOCK:     No objection from Plaintiff,

05:53:18   25   Your Honor.
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 51 of 55 PageID #:
                                       19088                                        1346



05:53:18    1           THE COURT:     All right.     Thank you, counsel.       That

05:53:20    2   completes the formal charge conference.

05:53:24    3           Let me remind both sides to be prepared tomorrow

05:53:35    4   morning before I bring in the jury to read into the record

05:53:39    5   any items from the list of pre-admitted exhibits used

05:53:45    6   during today's portion of the trial.

05:53:46    7           Let me inquire of both sides.          Who on each side

05:53:50    8   will be presenting closing arguments?

05:53:52    9           MS. SMITH:     Mr. Moore for Plaintiff, Your Honor.

05:53:54   10           MR. DACUS:     Mr. Sacksteder on behalf of Supercell,

05:53:57   11   Your Honor.

05:53:57   12           THE COURT:     All right.     Ms. Smith -- Ms. Smith,

05:54:01   13   please be sure that Mr. Moore is aware that he must use at

05:54:04   14   least 50 percent of his closing time in his first closing

05:54:09   15   argument.

05:54:09   16           MS. SMITH:     I've shared that with him already,

05:54:12   17   Your Honor.

05:54:12   18           THE COURT:     All right.     My intention is to make

05:54:14   19   the one change that I have approved by granting Defendant's

05:54:18   20   objection to one of the questions in the verdict form,

05:54:23   21   otherwise, to reproduce eight copies of the final jury

05:54:27   22   instructions and one clean copy of the verdict form to be

05:54:29   23   sent back to the jury when they retire to deliberate

05:54:32   24   tomorrow.

05:54:32   25           If there are any issues that arise as a part of
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 52 of 55 PageID #:
                                       19089                                        1347



05:54:39    1   the parties' overnight meet-and-confer obligations with

05:54:42    2   regard to the possible use of demonstratives during closing

05:54:47    3   arguments tomorrow, I would encourage both sides to work

05:54:51    4   diligently to try to avoid any such problems.

05:54:54    5           If there are unavoidable problems, despite

05:54:58    6   strenuous and concerted efforts to meet and confer, I will

05:55:01    7   be available by 7:30 tomorrow morning in chambers to take

05:55:06    8   those up with counsel.      And I will expect the same

05:55:09    9   overnight reporting and early morning binder from the

05:55:13   10   parties that we've used on demonstrative disputes

05:55:17   11   throughout the trial.

05:55:17   12           Are there any questions from either side before we

05:55:19   13   recess for the evening?

05:55:22   14           MS. SMITH:     Your Honor, we have not built in an

05:55:24   15   exchange schedule for closing demonstratives.           So we -- we

05:55:28   16   were planning on doing it right before closing, giving the

05:55:32   17   Court some time to rule, perhaps closer to 7:00 than

05:55:37   18   allowing the other side to have our demonstratives

05:55:40   19   overnight.

05:55:41   20           THE COURT:     Well, I will say this, Ms. Smith:           As

05:55:43   21   you well know, one of the things the Court strives to avoid

05:55:49   22   wherever and whenever possible are objections that might

05:55:52   23   arise during closing arguments.

05:55:54   24           I can understand your willingness -- or your

05:55:59   25   preference not to show your hand, so to speak, any longer
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 53 of 55 PageID #:
                                       19090                                        1348



05:56:03    1   than necessary, and I'm sure the Defendant feels the same

05:56:05    2   way about their arguments, but I don't want to leave

05:56:09    3   unaddressed the possibility that a demonstrative is viewed

05:56:15    4   as objectionable by the other side, and there's not an

05:56:18    5   opportunity to address it before we get into the middle of

05:56:23    6   closing arguments, and I hear about it for the first time.

05:56:25    7           Mr. Dacus, what's Defendant's view on how you all

05:56:28    8   should share and communicate any disputes regarding

05:56:32    9   demonstratives and yet not provide each other with an undue

05:56:38   10   amount of time to prepare a counter?

05:56:41   11           MR. DACUS:     I'll start with a confession,

05:56:43   12   Your Honor.   I'm -- I'm really not up to speed on this, and

05:56:46   13   I wasn't aware of whether there was or was not or when that

05:56:51   14   deadline would --

05:56:52   15           THE COURT:     All right.     Well --

05:56:52   16           MR. DACUS:     -- be.    So as I understood what

05:56:55   17   Ms. Smith said, the proposal was for 7:00 a.m. in the

05:56:58   18   morning to disclose.

05:56:59   19           MS. SMITH:      And -- and I -- Your Honor, I --

05:57:01   20   Mr. Dacus doesn't -- isn't aware because we don't have an

05:57:07   21   agreement on an exchange at all.        And so I was just

05:57:09   22   proposing 7:00 in advance of the 7:30 meeting in the case

05:57:13   23   that we have objections.      So Mr. Dacus was kind of ambushed

05:57:16   24   by me right now on the 7:00 o'clock proposal.

05:57:19   25           THE COURT:     All right.     Then let me cut through
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 54 of 55 PageID #:
                                       19091                                        1349



05:57:21    1   the gordian knot for everybody.

05:57:24    2           The parties will exchange their proposed

05:57:27    3   demonstratives to be used during closing arguments by

05:57:30    4   6:00 a.m. tomorrow morning.

05:57:32    5           MS. SMITH:     Thank you, Your Honor.

05:57:33    6           THE COURT:     You'll meet and confer over that

05:57:33    7   intervening hour, and if there are disputes that cannot

05:57:36    8   otherwise be resolved between the parties, then at 7:00

05:57:38    9   o'clock, you'll deliver a three-ring binder to chambers

05:57:42   10   outlining your respective disputes and including a

05:57:46   11   representative copy of the demonstrative or demonstratives

05:57:49   12   in issue.

05:57:50   13           MR. DACUS:     Yes, Your Honor.

05:57:53   14           MS. SMITH:     Thank you, Your Honor.

05:57:53   15           MR. DACUS:     Thank you.

05:57:53   16           THE COURT:     All right.     Are there any other issues

05:57:55   17   that need to be addressed or questions to be raised before

05:57:58   18   we recess for the evening?

05:58:00   19           MS. SMITH:     Not for Plaintiff, Your Honor.

05:58:02   20           MR. DACUS:     Not from Defendant.

05:58:03   21           THE COURT:     All right.     Counsel, that completes

05:58:05   22   everything the Court has on its agenda for today.            Thank

05:58:08   23   you for your hard work this afternoon.

05:58:09   24           We stand in recess until tomorrow morning.

05:58:12   25           COURT SECURITY OFFICER:        All rise.
     Case 2:19-cv-00070-JRG-RSP Document 494 Filed 09/18/20 Page 55 of 55 PageID #:
                                       19092                                        1350



05:58:13    1              (Recess.)

            2

            3                          CERTIFICATION

            4

            5              I HEREBY CERTIFY that the foregoing is a true and

            6   correct transcript from the stenographic notes of the

            7   proceedings in the above-entitled matter to the best of my

            8   ability.

            9

           10

           11    /S/ Shelly Holmes                             9/16/2020
                SHELLY HOLMES, CSR, TCRR                       Date
           12   OFFICIAL REPORTER
                State of Texas No.: 7804
           13   Expiration Date: 12/31/2020

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
